*310Pro se- Ohio resident James J. Smith appeals a district court judgment that dismissed his suit brought under the Americans with Disabilities Act, 42 U.S.C. § 12182. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
In his timely appeal, Smith has filed initial and reply briefs that are largely indecipherable and lack any cogent argument regarding the district court’s judgment.
Because Smith has failed to brief adequately any appellate issue, we affirm the district court’s judgment. Despite our strong preference that claims be adjudicated on their merits, see Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.1991), and the liberal construction we apply to briefs of pro se litigants, see Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), pro se parties must still brief the issues advanced and reasonably comply with the standards of Fed. R.App. P. 28. See McNeil v. United States, 508 U.S. 106, 113, 113 S.Ct. 1980, 124 L.Ed.2d 21 (1993) (“strict adherence to the procedural requirements specified by the legislature is the best guarantee of evenhanded administration of the law.”) (quoting Mohasco Corp. v. Silver, 447 U.S. 807, 826, 100 S.Ct. 2486, 65 L.Ed.2d 532 (1980)).
By failing to brief any issue adequately, Smith has abandoned this appeal. See Fed. R.App. P. 28(a); Thaddeus-X v. Blatter, 175 F.3d 378, 403 n. 18 (6th Cir.1999); Enertech Elec., Inc. v. Mahoning County Comm’rs, 85 F.3d 257, 259 (6th Cir.1996).
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.